 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 146Wayne County Neighborhood Legal Services, Inc. and Office and Professional Employees Interna-tional Union, Local 42, AFLŒCIO and Organ-ized Workers of Legal Services, Local 2.  Cases 7ŒCAŒ37894 and 7ŒRCŒ20650 January 31, 2001 DECISION, ORDER, AND CERTIFICATION OF RESULTS OF RUNOFF ELECTION BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On May 1, 1996, Administrative Law Judge Robert T. Wallace issued the attached bench decision.  The General Counsel filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions only to the extent consistent with this Decision and Or-der. The complaint alleges that the Respondent rendered unlawful assistance and support to the incumbent Union, in violation of Section 8(a)(2) and (1) of the Act, by in-forming employees that the incumbent would continue to be their bargaining representative until the Board deter-mined otherwise, and by continuing to deduct dues from their paychecks, after the incumbent had failed to garner enough votes in a Board election to be on the ballot in the runoff election.  The judge found that the Respondent had not acted unlawfully and recommended that the complaint be dismissed.  The General Counsel excepts.  We find merit in the exceptions. The facts are not in dispute.  The incumbent Union, Organized Workers of Legal Services, Local 2 (OWLS II), was certified in 1978 to represent a unit of the Re-spondent™s clerical and paralegal employees.  The par-ties™ last collective-bargaining agreement was effective until October 1, 1994, but was automatically renewed for 1 year when neither party sought to modify its terms. On July 6, 1995,2 Office and Professional Employees International Union (OPEIU) Local 42, petitioned for an election in a unit of the Respondent™s full-time and regu-lar part-time nonprofessional employees.  On August 18 the Regional Director ordered an election in the peti-tioned-for unit, in which the employees would vote for either OPEIU, OWLS II, or no union.3                                                                                                                      1 In fn. 2 of his decision, the judge stated that the Respondent ceased to recognize the incumbent Union in February 1995. We find no sup-port in the record for that statement.  The judge also stated that the Respondent™s letter to its employees was sent on November 1, 1995; it was sent several days later.  We correct the errors. 2 Unless otherwise noted, all dates refer to 1995. The election was held on September 13.  Of approxi-mately 106 eligible voters, 38 voted for OPEIU, 19 voted for OWLS II, and 20 voted for no union.  There was one determinative challenged ballot, but no objections were filed.  On October 19 the Regional Director sustained the challenge to the ballot in question.  Because no choice had received a majority of the valid ballots cast, the Re-gional Director ordered a runoff election in which em-ployees would vote on whether or not they wished to be represented by OPEIU. Despite the fact that OWLS II had received the fewest votes in the election and had been eliminated from fur-ther contention, the Respondent continued to withhold dues from unit employees™ paychecks pursuant to the contract with OWLS II until some time in February 1996.4  It also stated, in a letter to employees in early November, that ﬁ[we have] been a unionized company for more than 17 years.  OWLS II is still the collective bargaining representative of certain employees . . . OWLS II will continue to be that representative unless the National Labor Relations Board determines differ-ently.ﬂ  (Emphasis in the original.) The runoff election was held on December 14.  Seven-teen votes were cast for, and 38 against, OPEIU, with 6 nondeterminative challenged ballots.  OPEIU filed five objections; four were later withdrawn, and the other was overruled.  However, the Regional Director noted that the statements alleged to be unlawful in the unfair labor practice case before us (which were not the subject of objections) could have a bearing on the representation case, and ordered the cases consolidated and set for hear-ing. The judge found that the Respondent™s conduct was not unlawful.  He noted that, even though OWLS II had been eliminated from contention in the September elec-tion, no choice received a majority of the votes cast in that election, and a runoff was necessary to determine whether the employees wanted continued representation by a union.  Thus, in the judge™s view, OWLS II had not  3 As the Regional Director discussed in the Decision and Direction of Election, the petitioned-for unit was more extensive than the unit OWLS II had been representing, and both the Respondent and OWLS II urged that the petitioned-for unit was not appropriate.  However, there apparently was no request for review of the Decision and Direc-tion of Election.  4 The General Counsel and the Respondent stipulated that the Re-spondent continued to deduct OWLS II dues ﬁfrom October 1995 through 8 biweekly pay periods,ﬂ a period lasting several weeks after the runoff. The dues apparently were not remitted to OWLS II.  The employees were reimbursed for the dues deducted, and counsel for the General Counsel stated at the hearing that in the General Counsel™s view, the unlawful withholding of dues has been remedied.  333 NLRB No. 15  WAYNE COUNTY NEIGHBORHOOD LEGAL SERVICES 147been decertified before th
e December runoff election 
because not until then would
 the employees make their 
ultimate choice between OPEIU 
Local 42 and no union.  
In those circumstances, the judge found, it would be 

ﬁunduly harshﬂ to require 
the Respondent to cease recog-
nizing OWLS II after October 19, because that would 

invalidate the existing collec
tive-bargaining agreement 

and deprive the unit employees of union representation 
before they chose whether or not to have continuing rep-
resentation (by another union) in the runoff. He therefore 
found that
 the intent of the Act would best be served by 
maintaining the existing collective-bargaining relation-
ship during the period before the runoff. 
1. In his exceptions, the General Counsel contends that 
the results of the first election demonstrated that OWLS 
II had lost the support of a majority of employees.  Rely-
ing on 
Maramont Corp
.5 and Point Blank Body Armor
,6 the General Counsel argues that when OWLS II was 
eliminated from contention as a result of the initial elec-
tion, the Respondent violated Section 8(a)(2) and (1) by 
thereafter continuing to recognize OWLS II as the em-

ployees™ bargaining representative and continuing to de-
duct dues.  We agree. 
Section 7 of the Act assures employees of, among 
other things, the right to bargain collectively through 

representatives 
of their own choosing
.  In this context, 
then, the ﬁintent of the Actﬂ is to assure employees that 
their uncoerced choice of bargaining representative will 
be honored by their employers. Accordingly, an em-
ployer may not lawfully continue to recognize a union as 

the exclusive bargaining representative of its employees 
when the employer has objec
tive evidence th
at the union 
no longer represents a majority of the employees.
7  An 
employer that continues to recognize a union that has lost 
its majority status violates Section 8(a)(2).
8  We find that 
those principles govern this case. 
In the September 13 election,
 OWLS II received only 
19 out of 77 votes, compared with 38 for OPEIU and 20 
for ﬁno union.ﬂ  No party filed objections.  When the 
lone challenge was resolved and the ballot tally became 
final, it was manifest that OWLS II would no longer be 

the bargaining representative of the unit employees.  
True, the final outcome of the representation proceeding 
was not known at that time,
 because not until the runoff 
election had been held would it be clear whether the em-
ployees would choose OPEIU as their representative.  
But as far as OWLS II was concerned, the outcome 
was
                                                           
                                                           
5 317 NLRB 1035 (1995). 
6 312 NLRB 1097 (1993). 
7 Maramont Corp.,
 317 NLRB at 1035;  
Point Blank Body Armor
, 312 NLRB at 1097 fn. 1, and 1100. 
8 Maramont Corp., 317 NLRB at 1036. 
known.  Three-fourths of the employees who voted, and 
a majority of the 106 employees
 in the unit, had rejected 
OWLS II as their bargaining
 representative.  There was 
no prospect that they would 
reconsider their decision in 
the runoff, because OWLS II would not be on the ballot 
in that election.  As the em
ployees had made their choice 
in a valid, Board-conducted election, it is difficult to 
imagine a more definitive, reliable expression of their 
preferences. 
In these circumstances, the judge and our dissenting 
colleague would turn the ﬁintent of the Actﬂ on its head 

by allowing (indeed, by requiring) the Respondent to 
continue to recognize OWLS 
II as the representative of 
the unit employees, and to require the employees to sup-

port OWLS II with their dues, after they have defini-
tively stated in a Board electio
n that they no longer want 
OWLS II to be their representative.  While the goal of 
preserving the stability of collective-bargaining relation-
ships is a laudable one, it does not warrant maintaining a 
collective-bargaining relationship that has been un-
equivocally rejected by the employees themselves.  Thus, 
if anything would be ﬁunduly harsh,ﬂ it would be the 
result reached by the judge 
and our dissenting colleague. 
Finally, we reject our dissenting colleague™s assertion 
that our decision is flawed b
ecause it ﬁimposes a rule of 
law that would deprive the employees of union represen-
tation entirelyﬂ although ﬁa majority of unit employees 
did not vote against union representationﬂ in the initial 
election.  Rather, we find that it is our dissenting col-
league™s position that is flawed. 
As explained above, Section 7 of the Act guarantees 
employees the right ﬁto barg
ain collectively through rep-
resentatives of their own choosing.ﬂ  Here, the employ-
ees in the initial election had three choicesŠ
representation by OWLS II, 
representation by OPEIU, 
and no union representation.  In definitively rejecting 
OWLS II in the intial election,
9 the unit employees, in 
 9 As our dissenting colleague admits, this is not a case where OWLS 
II could have retained its status as
 the exclusive collective-bargaining 
representative of the unit employees as a result of the outcome of the 
runoff election because OWLS II was not on the ballot in that election.  
In the runoff election, the employee
s were asked only whether or not 
they wanted to be represented by OP
EIU.  Accordingly, there can be no 
justification for retaining OWLS II as the collective-bargaining repre-sentative of the unit employees pending the outcome of the runoff 

election.  W. A. Krueger, 
299 NLRB 914 (1990), is distinguishable on 
this basis.  In that case, the incumbent union was the arithmetic loser of 
the election.  The union filed objecti
ons.  The Board held that the em-
ployer was required to continue r
ecognition until the results were certi-
fied.  Until that time, there was a chance that the election would be set 
aside and the incumbent would remain 
the representative.  By contrast, 
in the instant case, there being no 
objections to the September 13 elec-
tion, and therefore no chance that 
the incumbent would remain the 
representative, the presumption of 
majority status was definitively 
rebutted at that time. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 148effect exercised their Section 
7 right to no longer be rep-
resented by that union.  Our decision today vindicates 
that Section 7 right.  By contrast, our dissenting col-
league ignores that Section 7 right by requiring continued 
recognition of OWLS II even after the unit employees 
have chosen otherwise.  While our dissenting colleague 
asserts that such a result furthers the policy goal of bar-

gaining stability, we do not agree that that goal may 
properly be achieved by sanctioning a minority union™s 
representation of employees who have expressed their 
desire through a Board-conducted election to no longer 
be represented by that union. 
Similarly, our colleague says
 that continued represen-
tation by OWLS II ﬁwould do no appreciable harm to 
anyone or to the purposes of 
the Act.ﬂ  We disagree.  In 
our view, continued representation by OWLS II would 
do appreciate harm to the Section 7 rights of employees, 
a majority of whom definitively expressed, in the Sep-
tember election, that they did not want to be represented 
by OWLS II. 
For all these reasons, we find that the Respondent was 
no longer entitled to continue to recognize OWLS II as 

the employees™ bargaining representative or to continue 
to collect dues payable to OWLS II.
10  By doing so, the 
Respondent unlawfully provided support to OWLS II, in 
violation of Section 8(a)(2) and (1).
11 2. The General Counsel also contends that the results 
of the runoff election should 
be set aside because of the 
Respondent™s unlawful conduct.  We reject that conten-
tion. 
The Board™s normal policy is
 to direct a new election when an unfair labor practice is committed during the 
critical period, because ﬁconduct violative of Section 
8(a)(1) is, 
a fortiori
, conduct which interferes with the 
exercise of a free and untra
mmeled choice in an elec-
tion.ﬂ
12 The only exception to this policy is for violations 
as to which it is virtually impossible to conclude that 
they could have affected the election results.
13  We find 
that the Respondent™s conduct in this case falls within 
that exception. 
                                                          
                                                           
10 Although the contract automatically renewed on October 1, it be-
came null and void on October 19, when the final results of the Sep-
tember election were announced and OWLS II was no longer the em-
ployees™ collective bargaining representative.  See 
RCA del Caribe
, 262 
NLRB 963, 966 (1982).  It was unlawful for the Respondent to deduct 
dues, even though it apparently never remitted the dues to OWLS II.  
Maramont Corp.,
 317 NLRB at 1035Œ1036. 
11 Id. 
12 Establishment Industries, 284 NLRB 121, 130 fn. 17 (1987), enfd. 
mem. 838 F.2d 1217 (9th Cir. 1988), quoting 
Super Thrift Markets
, 233 
NLRB 409, 409 (1977), and 
Dal-Tex Optical Co., 137 NLRB 1782, 
1786Œ1787 (1962). 
13 Establishment Industries
, 284 NLRB at 130 fn. 17. 
As we have found, the Respondent unlawfully assisted 
OWLS II by announcing to the employees that OWLS II 
was still their collective-bargaining representative and 
would remain such unless the Board determined differ-
ently, and by continuing to deduct OWLS II dues, after 
the employees had rejected OWLS II as their representa-
tive in the September election.  However, OWLS II was 

not on the ballot in the runoff, and therefore it could not 
possibly have benefited in the runoff election from the 
Respondent™s conduct.  Moreover, although the Respon-
dent™s statement appeared in a memorandum disparaging 
OPEIU, we do not think that OPEIU would have been 
adversely affected in the runo
ff by that statement.  We 
recognize that the Responde
nt™s statement was unlawful 
because it announced a viola
tion of Section 8(a)(2).  
However, even if such a st
atement might cause employ-
ees to vote in favor of a ﬁSection 8(a)(2)ﬂ union, it is 
difficult to see how the statement would affect employ-
ees in an election that does not involve that union.
14  Fur-
ther, we do not believe, given the choices on the ballot, 

that the statement could have been interpreted by reason-
able employees as suggesting 
that if they voted against 
OPEIU in the runoff, they would still be able to have 

representation by OWLS II.
15  We therefore find that the 
runoff election should not be 
set aside, and we shall cer-
tify its results. 
AMENDED CONCLUSIONS OF LAW 
1.  The Respondent is an employer within the meaning 
of Section 2(2), (6), and (7) of the Act. 
2.  OWLS II and OPEIU Local 42 are labor organiza-
tions within the meaning of Section 2(5) of the Act. 
3.  By continuing to recognize OWLS II as the exclu-
sive collective-bargaining representative of certain of its 
employees, and by continuing to deduct OWLS II dues 
 14 Our dissenting colleague accuses us of seeking to have it ﬁboth 
waysﬂ because while we have fou
nd that the Employer unlawfully 
favored the ﬁincumbentﬂ Union by continuing to recognize it and by 
requiring the employees to support it with their dues, we also find that 
that conduct ﬁdid not interfere with an election in which another Union 
unsuccessfully sought to replace the incumbent.ﬂ  As explained above, 
the ﬁincumbentﬂ Union, OWLS II, 
was no longer the ﬁincumbentﬂ after 
the initial election and, indeed, this 
was the basis for our finding of the 
8(a)(2) violation.  In these circum
stances, our dissenting colleague is 
simply incorrect when she states th
at in the runoff election, OPEIU 
ﬁsought to replace the incumbent.ﬂ  Further, since OWLS II was not on 

the ballot in the runoff election, we cannot find, as our dissenting col-
league would have us do, that th
e Respondent™s unlawful support of 
OWLS II influenced an election in 
which that union did not participate. 
15 Although the statement that OWLS II would remain the bargain-
ing representative until the Board determined otherwise may have 
implied that the outcome would be 
decided by government fiat rather 
than by the employees™ free choice, we find that it was at worst a mis-
representation of Board actions that 
should not invalidate the election.  
See Riveredge Hospital
, 264 NLRB 1094, 1095 (1982), modified on 
other grounds 789 F.2d 524 (7th Cir. 1986). 
 WAYNE COUNTY NEIGHBORHOOD LEGAL SERVICES 149from employees™ compensation, after the final tally of 
ballots from the September 13, 1995 election had issued, 
the Respondent provided unlawful support to OWLS II 
in violation of Section 8(a)(2) and (1) of the Act. 
REMEDY 
Having found that the Respondent violated the Act as 
alleged, we shall order the Respondent to cease and de-
sist from its unlawful conduct and to take certain af-
firmative actions necessary to 
effectuate the purposes of 
the Act.  Specifically, we shall order the Respondent to 
withdraw recognition from OW
LS II as the representa-
tive of its employees unless and until OWLS II demon-

strates its majority status among employees in an appro-
priate bargaining unit in a Board-conducted election.  
Because the dues unlawfully deducted have been re-
funded to the employees, we find that no affirmative ac-
tion is necessary to remedy that violation. 
ORDER The National Labor Relations Board orders that the 
Respondent, Wayne County Neighborhood Legal Ser-
vices, Inc., Detroit, Michigan, its officers, agents, succes-
sors, and assigns shall 
1.  Cease and desist from 
(a) Recognizing Organized Workers of Legal Services, 
Local 2 (OWLS II) as the exclusive collective-bargaining 
representative of its employees, or deducting OWLS II 
dues from employees™ compensation, unless and until 
OWLS II demonstrates its majority status among the 
employees in an appropriate bargaining unit in a Board-
conducted election. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Withdraw and withhold recognition from OWLS II 
as the exclusive collective-ba
rgaining representative of 
its employees unless and until OWLS II demonstrates its 

majority status among the employees in an appropriate 
bargaining unit in a Board-conducted election. 
(b) Within 14 days after service by the Region, post at 
its facilities at Wayne County, Michigan, copies of the 

attached notice marked ﬁAppendix B.ﬂ
16  Copies of the 
notice, on forms provided by the Regional Director for 
Region 7, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
                                                          
 16 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 

duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at 
any time since October 19, 
1995. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
CERTIFICATION OF RESULTS OF ELECTION 
IT IS CERTIFIED that a majority of the valid ballots 
have not been cast for any labor organization in either the 
original or the runoff elec
tion conducted in Case 7ŒRCŒ
20650, and that no labor organization is the exclusive 
representative of these bargaining unit employees. 
 MEMBER LIEBMAN, dissenting in part. 
Unlike my colleagues, I would not find the Respondent 
to have committed an unfair labor practice by continuing 
to recognize the incumbent Union, Organized Workers of 
Legal Services, Local 2 (OWLS II) between the initial 

and runoff elections.  I agree 
with the judge that requir-
ing the Respondent to discontinue its longstanding col-
lective-bargaining relationship with OWLS II before the 
Board has certified the outcome
 of the runoff election is 
not sound policy.  I therefore dissent. 
The Organized Workers of Legal Services, Local 2 
(OWLS II), has represented the Respondent™s employees 
since 1978 under successive collective-bargaining 
agreements. Pursuant to a petition filed by the Office and 
Professional Employees International Union, Local 42 
(OPEIU), an election was held on September 13, 1995.  
OPEIU received 38 votes, 19 were cast for OWLS II and 

20 for ﬁno union.ﬂ  Since there were 106 eligible voters, 
no choice received a major
ity of votes cast, and the 
Board directed a runoff el
ection in which unit members 
would vote for OPEIU or ﬁno union.ﬂ Prior to the runoff 

vote, Respondent continued to deduct dues from the pay-
checks of employees represented by OWLS II, and in a 

letter sent on November 1, it stated:  ﬁ[We have] been a 
unionized company for more than 17 years. OWLS II 
is still the collective bargaining representative for certain 
employees . . . [it] 
will continue
 to be that representative 
unless the National Labor Relations Board determines 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 150differently.ﬂ  On December 14 a runoff was held and a 
majority of employees chose ﬁno union.ﬂ 
Reversing the judge, the majority finds that the Re-
spondent, by this conduct, violated Section 8(a)(2) and 

(1) of the Act, reasoning that the initial vote demon-
strated that OWLS II had lost the support of a majority of 
employees.  It holds that, since it was clear that OWLS II 

had been eliminated from further contention, the Re-
spondent could no longer continue to recognize it as the 
exclusive majority representative, not even until the elec-
tion outcome was decided.  In my view, this approach is 
both impractical and unsound policy. 
True, the initial election did take OWLS II out of the 
running.  However, the first vote results were inconclu-
sive and left the question concerning representation 
completely unresolved. The flaw in the majority™s rea-
soning is that a majority of unit employees did not vote 
against union representation.  The initial election did not 
demonstrate that the employees preferred no union repre-
sentation to some union representation.  And, it certainly 
did not show that a majority of them rejected union rep-
resentation even for the peri
od when the election process 
was wending its way to a conclusion.  Yet, based on the 

vote of only 20 employees who chose ﬁno unionﬂ in the 
first election, the majority imposes a rule of law that 
would deprive the employees of union representation 
entirelyŠand with it their contractual benefitsŠpending 
the final tally of the runoff election.  
Under the majority™s approach, had OPEIU ultimately 
won the runoff (which it did not), the employees would 
have had OWLS II representation until September 13, no 
representation from then un
til the runoff on December 
14, and then OPEIU representation would commence.  

That result makes no sense.  Imposing a no-union inter-
regnum by compelling the employer prematurely to 
cease recognition of OWLS II between September and 
December, and then to recognize OPEIU, achieves no 
statutory goal, only needless disruption. The hindsight 
fact that OPEIU did not win does not change my view.  
A hiatus period of continued representation would do no 
appreciable harm to anyone or to the purposes of the Act, 

but, to the contrary, would further stability, a central aim 
of the Act.  It also would lik
ely be more efficient.  Even 
in that case, howeverŠwhere 
the ultimate outcome is no 
union representationŠforcing an early no-union regime, 

before the results of the ru
noff are known, serves no pol-
icy or practical purpose.   
In my view, the wiser course is for the incumbent un-
ion to remain the representative of the employees, even if 
it loses an initial election, until the representation ques-
tion is resolved and a certification issued.  During that 
interim period, any contract between the employer and 
the incumbent union would remain in effect.  The em-
ployeesŠwho once freely chose to be represented by a 
unionŠwould retain the benefits of representation, as 
well as those contained in the contract, until their final 
choice in the runoff was known and certified.  This ap-
proach best preserves stability pending the outcome of 
the runoff and avoids the disruption that would otherwise 
result from the majority™s approach. 
The approach I advocate is 
also consistent with the 
Board™s longstanding treatment of an employer™s obliga-
tions in cases where an election has been held but the 
certification has not yet issued.  The Board has long held 
that an employer is privileged, indeed obligated, to con-
tinue to recognize and bargain with an incumbent union, 
even if an election has been held in which that union did 

not receive a majority of th
e votes cast, if the election 
results are not final due to pending objections.  
W. A. Krueger Co.
, 299 NLRB 914 (1990); 
Trico Products 
Corp.
, 238 NLRB 1306 (1978).
 The well-established rule concerning election results is 
that they are not effective until certification.  To hold 
otherwise is to invite instability during the transition 
period when the employees™ choice of representative is 
in doubt.  Election results are not always determinative.  

If the status of the parties were to change immediately 
upon the tally of ballots, the possibility of sustained ob-
jections and rerun elections might lead to a number of 
changes in the collective-bargaining relationship before 
a representative is finally ce
rtified.  The general rule 
that the election results are not effective until certifica-
tion lends certainty and stability to the process, since 
the parties may safely maintain the status quo until the 
representation question is conclusively resolved by the 
Board. Trico Products Corp.
, supra at 1307.  Thus, in either a de-
certification election or an election involving more than one 

union, even if the election results show that the incumbent 
union no longer enjoys majority support, the employer does 
not act unlawfully by continuing to recognize and bargain 
with the incumbent until the election results are finally certi-
fied.  
Heritage at Norwood
, 322 NLRB 231, 233 fn. 5 
(1996); 
W. A. Krueger
, supra, 299 NLRB at 916. 
I recognize, as my colleagues point out, that these 
cases are not precisely apposite
 because in this case there 
were no objections filed by any party, and thus no party 
contended that the initial vote, in which OWLS II did not 
receive sufficient votes to re
main on the ballot, was inva-
lid.  Nevertheless, there is still a ﬁtransition period when 
the employees™ choice of representative is in doubtﬂ 
(Trico Products
, supra, 238 NLRB at 1307), and, in my 
view, there is a similar need for stability during that pe-
riod, even if no party has challenged the validity of the 
 WAYNE COUNTY NEIGHBORHOOD LEGAL SERVICES 151first election. A question concerning representation is 
still pending, and a majority of the employees have not 
said that they do not wish to be represented by a union.  
In these circumstances, stability is better served by re-
quiring the maintenance of the status quo, just as we re-
quire the parties to maintain the status quo while the em-
ployees™ choice is still uncertain due to pending objec-

tions.  At a time when the outcome of the election is still 
in doubt, it would be more disruptive to yank the em-
ployees™ bargaining representative away from them, 
along with all of their contractual benefits, than to simply 
allow them to continue to be represented pending a certi-
fication of the final results of the election.  
Under this analysis, I would not find that the Respon-
dent violated Section 8(a)(2) and (1) by informing the 
employees, after the initial election results were known, 
but before the runoff, that it would continue to recognize 
OWLS II until the Board dete
rmined that OWLS II was 
no longer their representative, or by continuing to deduct 
dues for OWLS II.  Both actions were lawful because, 
during that period, OWLS 
II remained the employees™ 
representative and the checkoff 
provisions of the contract 
remained in effect.
1 For this reason, I would not find that 
the Respondent™s conduct interfered with the results of 
the runoff election.  However, had I agreed with the ma-
jority in finding the Respondent™s conduct to be unlaw-
ful, I would certainly disagree with their conclusion that 

this conduct was not objectio
nable. The appearance that 
the Employer favored OWLS II certainly might interfere 

with the employees™ selection of OPEIU as their repre-
sentative. The Employer™s co
nduct, if indeed unlawful, 
would furnish grounds to hold a new election.  The ma-
jority, however, seeks to have it both ways, by holding 
that the Employer unlawfully favored the incumbent Un-
ion by continuing to recognize and bargain with it in vio-

lation of Section 8(a)(2), but at the same time did not 
interfere with an election in which another union unsuc-
cessfully sought to re
place the incumbent. 
Accordingly, I would hold 
that the Employer acted 
lawfully by simply maintaining the status quo during an 
uncertain transition period, and thus it did not improperly 
favor the incumbent. I would also conclude that there 
was no interference with the election. 
                                                          
                                                           
1 I agree with the majority, however, that the Respondent violated 
Sec. 8(a)(2) and (1) by continuing to deduct dues for OWLS II 
after the 
final tally of ballots from the runoff was issued. 
APPENDIX B 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT recognize Organized Workers of Le-
gal Services, Local 2 (OWLS II), as the exclusive collec-
tive-bargaining representative of our employees, or de-
duct OWLS II dues from employees™ compensation, 
unless and until OWLS II demonstrates its majority 

status among employees in an appropriate bargaining 
unit in an election conducted by the Board. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL withdraw and w
ithhold recognition from 
OWLS II as the exclusive collective-bargaining represen-

tative of our employees unless and until OWLS II dem-
onstrates its majority status among employees in an ap-
propriate bargaining unit in a Board-conducted election. 
WAYNE COUNTY NEIGHBORHOOD 
LEGAL SERVICES, INC. 
Amy Roemer, Esq., 
for the General Counsel
. Theresa Horner, 
for Intervening Union (OWLS II)
 Chui Ka-rega, Esq., for Respondent Employer
. Robert Garvin, 
for the Charging Union (OPEIU)
.  BENCH DECISION ROBERT T. WALLACE, Admini
strative Law Judge. This 
case was tried in Detroit, Michigan, on April 8, 1996. The 
charge was filed on November 13, 1995,
1 and the complaint 
issued on February 13, 1996. 
Respondent, a nonprofit corpora
tion with offices in Metro-politan Detroit, including Highland Park, Inkster, and Detroit, 

provides legal services to indige
nts. It admits, and I find: (1) 
that it is an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the National Labor Relations Act 
 1 All dates are in 1995 unless otherwise indicated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 152and (2) that OPEIU and OWLS II are labor organizations 
within the meaning of Section 2(5) of the Act. 
OWLS II has represented Respo
ndent™s clerical and parale-
gal employees since 1978 under successive collective-
bargaining agreements, including automatic renewals of an 
agreement which otherwise woul
d have expired on October 1, 
1994. Pursuant to a representation petition filed by OPEIU in Case 
7ŒRCŒ20650, a Board ordered elect
ion was held on September 
13. The results as set forth in 
a Board order dated October 19 
were: 38 votes for OPEIU, 19 fo
r OWLS II, and 20 votes for 
ﬁno union.ﬂ Since there are 106 eligible voters in the unit, no 
choice received a majority of the votes cast and the Board di-
rected a runoff election in which unit members would vote for 
or against representation by OPEIU.
2 Respondent continued to deduct
 from paychecks of employ-
ees represented by OWLS II; and,
 in a letter sent to all non-
professional employees on November
 1, it stated in pertinent 
part:  [We have] been a unionized company for more than 17 
years. OWLS II 
is still the collective bargaining represen-
tative for certain employees . . . [and it 
will continue to be that representative unless 
the National Labor Relations 
Board determines differently. 
 At issue is whether Respondent™s continued recognition of 
OWLS II and deduction of dues after October 19 constituted 

assistance and support to a labo
r organization in violation of 
Section 8(a)(1) and (2) of the Act. I find no violation for the 
reasons stated by me on the record at the conclusion of trial. In 
effect, I have found that while OWLS II, as a result of the elec-
tion on September 13, was eliminated from contention in the 
runoff election set for December 14, it was not decertified dur-
ing the interim. This is because the question of whether Re-
spondent™s employees would opt 
for representation by another 
union (OPEIU) would not be dete
rmined until the runoff. Dur-
ing the interim, the intent of the Act is best served by favoring 
continued maintenance of an existing collective-bargaining 
relationship. This decision is made under Section 102.35(a)(10) of the 
Board™s Rules and Regulations; 
and, in accordance with Sec-
tion 102.45 thereof, I certify the accuracy of my 
rationale re-ported on pages 70 through 74 of the trial transcript; and I at-
tach as an Appendix A the gist thereof. 
                                                          
 2 The runoff election was held on December 14. OPEIU received 17 
votes and 38 unit employees voted against OPEIU. The Board an-
nounced that result on February 14 bu
t withheld further action pending 
determination of objections, the scope 
of which parallel issues raised in 
the instant complaint proceeding. On
 or about that time Respondent 
ceased to recognize OWLS II and refunded union dues collected from 
employees. 
CONCLUSION OF LAW 
I find that Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act; that 
OWLS II and OPEIU are labor or
ganizations within the mean-
ing of Section 2(5); and that Respondent is not shown to have 
violated the Act in any way. 
[Recommended Order for dismissal omitted from publica-
tion.] 
APPENDIX A 
JUDGE WALLACE: The basic i
ssue is whether Respondent 
violated the Act by stating in 
a document (GC Exh. 3) that it 
would continue to recognize 
OWLS II notwithstanding the 
September 14th election and the Bo
ard™s decision with respect 
thereto dated October 19. There 
is no dispute that Respondent 
issued the document to employees in early November. 
The second issue is whether Re
spondent acted unlawfully by 
continuing to deduct union dues 
from employees wages after 
the election result was announced by the Board on October 19. 

Here too there is no factual issue, only a legal one. 
General Counsel cites Point Blank Body Armor
, 312 NLRB 
1097 (1993) in support of the alleged unlawfulness. I find the 
decision inapposite. 
In that case, the Board held unlawful an employer™s contin-
ued recognition of a union after it had been presented with a 
petition wherein a majority of unit employees declared they no 
longer desired to be so represented. 
Here, the election on September 
13 elicited 38 votes for the 
challenging union (OPEIU), 19 for the incumbent union 
(OWLS 2), and 20 for ﬁno union.ﬂ This out of a unit composed 
of 106 employees. 
In ordering a runoff election 
between OPEIU and OWLS II, 
the Board acted precisely because there was no majority and 
the purpose of the runoff was to see whether employees wanted 
continued representation by a union. 
In these circumstance, to find that the Board™s announcement 
of October 19 required the em
ployer to decertify OWLS II 
would be unduly harsh because that action would invalidate the 
existing collective bargaining agreement, and unit employees 
would be without union representation prior to the runoff elec-
tion in which they were to decide whether they wanted contin-
ued representation, albeit by another union. 
I find nothing unlawful in Respondent™s continued recogni-
tion of OWLS II during the interim. 
Essentially the same reasoning applies to the withholding of 
dues. In doing so Respondent s
imply carried out the terms of 
the collective bargaining agreement. 
In light of these determination, it follows that there is no ba-
sis for the objections in the ﬁRCﬂ case. 
 